Citation Nr: 1751694	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  14-06 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows the Veteran has been self-employed since he retired from the Department of the Treasury in 2000.  

The Veteran, in his TDIU application which VA received in December 2012, stated that he became unemployable on December 22, 2011.  He indicated that he had worked for A.S. from 2006 to 2011.  A.S., in a statement VA received in February 2013, noted that the Veteran had worked for him as an independent contractor in 2007, 2012, and 2013.  Before the Board decides the Veteran's appeal, remand is warranted to obtain income information for the period during which the Veteran has claimed to be unemployed.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's annual income information from 2012 to present from the Social Security Administration or the Internal Revenue Service.
2. Identify the poverty threshold for one person, as explained in 38 C.F.R. § 4.16(a), from 2012 to present.  
3. Based on the information received in Directive #1, determine if the Veteran exceeded poverty threshold for one person for each year from 2012 to the present.  For each year the Veteran exceeded the poverty threshold, expressly identify the amount by which he exceeded it.
4. Readjudicate the appeal in light of the above information.  If the TDIU remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




